 



Exhibit 10.13
COUNTRYWIDE FINANCIAL CORPORATION
CHANGE IN CONTROL SEVERANCE PLAN
(As Amended and Restated June 14, 2006)
     WHEREAS, the Board of Directors (the “Board”) of Countrywide FINANCIAL
CORPORATION, a Delaware corporation (the “Company”), originally adopted this
Plan on September 12, 1996 and amended and restated it on February 23, 2005,
recognizing that the threat of an unsolicited takeover or other change in
control of the Company may occur which can result in significant distractions of
its personnel and disrupt the business of the Company with respect to attracting
and retaining employees of every level because of the uncertainties inherent in
such a situation; and
     WHEREAS, the Board has determined that it is essential and in the best
interests of the Company and its shareholders to be able to retain the services
of its personnel at a time when the Company is considering its strategic
alternatives, including possible change in control transactions, in order to
ensure their continued dedication and efforts without undue concern for their
personal financial and employment security.
     NOW, THEREFORE, in order to fulfill the above objectives, the following
plan has been developed and is hereby adopted.

1.   Purpose       It is the purpose of the Company, through this Plan, to
provide a salary continuation payment and certain other benefits for each of its
employees who is a Participant in the Plan and (a) who separates from service
with the Company for Good Reason or (b) whose employment with the Company is
involuntarily terminated (other than for Cause, death or an Excluded
Termination), in either case, on or after the date on which a Change in Control
occurs and within the time limits specified in Section 5.1.   2.   Contractual
Right       Upon and after a Change in Control, each Participant shall have a
fully vested, nonforfeitable contractual right, enforceable against the Company,
to the benefits provided for under Section 6 of this Plan upon the conditions
specified in Section 5.1. Such contractual right to receive such benefits if the
conditions specified in Section 5.1 are fulfilled shall arise on the date on
which the Change in Control occurs.

 



--------------------------------------------------------------------------------



 



3.   Duration       This Plan shall be effective as of the date the Plan is
approved by the Board or such other date as the Board shall designate in its
resolution approving the Plan. The Plan shall continue in effect until
terminated in accordance with Section 9.   4.   Definitions. For purposes of
this Plan, the following definitions shall apply:

  4.1   Affiliate: “Affiliate” shall mean with respect to any person or entity,
any entity, directly or indirectly, controlled by, controlling or under common
control with such person or entity.     4.2   Board: “Board” shall mean the
Board of Directors of Countrywide Financial Corporation.     4.3   Cause:
“Cause” shall exist where the Participant (a) intentionally and continually
failed to perform reasonably assigned duties, (b) willfully engaged in
misconduct which is demonstrably and materially injurious to the Company,
monetarily or otherwise , (c) engaged in a transaction in connection with the
performance of his or her duties to the Company for personal profit to himself
or herself or (d) willfully violated any law, rule or regulation in connection
with the performance of his or her duties (other than traffic violations or
similar offenses). Failure by a Participant to perform the Participant’s duties
during any period of disability shall not constitute Cause.     4.4   Change in
Control: A “Change in Control” shall mean the occurrence during the term of this
Plan, of any one of the following events:

  (a)   An acquisition (other than directly from Company) of any common stock or
other “Voting Securities” (as hereinafter defined) of Company by any “Person”
(as the term person is used for purposes of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), immediately
after which such Person has “Beneficial Ownership” (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of twenty five percent (25%) or
more of the then outstanding shares of Company’s common stock or the combined
voting power of Company’s then outstanding Voting Securities; provided, however,
in determining whether a Change in Control has occurred, Voting Securities which
are acquired in a “Non-Control Acquisition” (as hereinafter defined) shall not
constitute an acquisition which would cause a Change in Control. For purposes of
this Plan, (1) “Voting Securities” shall

- 2 -



--------------------------------------------------------------------------------



 



      mean Company’s outstanding voting securities entitled to vote generally in
the election of directors and (2) a “Non-Control Acquisition” shall mean an
acquisition by (i) an employee benefit plan (or a trust forming a part thereof)
maintained by (A) the Company or (B) any corporation or other Person of which a
majority of its voting power or its voting equity securities or equity interest
is owned, directly or indirectly, by the Company (for purposes of this
definition, a “Subsidiary”), (ii) the Company or any of its Subsidiaries, or
(iii) any Person in connection with a “Non-Control Transaction” (as hereinafter
defined);     (b)   During any period of twenty-four (24) consecutive months,
the individuals who at the beginning of such period constitute the Board (the
“Incumbent Board”), cease for any reason to constitute at least fifty percent
(50%) of the members of the Board; provided, however, that if the election, or
nomination for election by the Company’s common stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Plan, be considered as a member of
the Incumbent Board; provided, further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened “Election Contest” (as
described in Rule 14a-11 promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a “Proxy Contest”) including by reason of any agreement intended
to avoid or settle any Election Contest or Proxy Contest; or     (c)   The
consummation of:

  (i)   A merger, consolidation or reorganization involving the Company, unless
such merger, consolidation or reorganization is a “Non-Control Transaction.” A
“Non-Control Transaction” shall mean a merger, consolidation or reorganization
of the Company where:

  (A)   the Company’s stockholders, immediately before such merger,
consolidation or reorganization, own directly or indirectly immediately
following such merger, consolidation or reorganization, at least fifty percent
(50%) of the combined voting power of the outstanding Voting Securities of the
corporation

- 3 -



--------------------------------------------------------------------------------



 



      resulting from such merger, consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization;     (B)   the individuals who were members of the Incumbent
Board immediately prior to the execution of the agreement providing for such
merger, consolidation or reorganization constitute at least fifty percent (50%)
of the members of the board of directors of the Surviving Corporation, or in the
event that, immediately following the consummation of such transaction, a
corporation beneficially owns, directly or indirectly, a majority of the Voting
Securities of the Surviving Corporation, the board of directors of such
corporation; and     (C)   no Person other than (i) the Company, (ii) any
Subsidiary, (iii) any employee benefit plan (or any trust forming a part
thereof) maintained by the Company, the Surviving Corporation, or any
Subsidiary, or (iv) any Person who, immediately prior to such merger,
consolidation or reorganization had Beneficial Ownership of twenty five percent
(25%) or more of the then outstanding Voting Securities or common stock of the
Company, has Beneficial Ownership of twenty five percent (25%) or more of the
combined voting power of the Surviving Corporation’s then outstanding Voting
Securities or its common stock;

  (ii)   A complete liquidation or dissolution of the Company; or     (iii)  
The sale or other disposition of all or substantially all of the assets of the
Company to any Person (other than a transfer to a Subsidiary).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding common stock or Voting
Securities as a result of the acquisition of common stock or Voting Securities
by the Company which, by reducing the number

- 4 -



--------------------------------------------------------------------------------



 



of shares of common stock or Voting Securities then outstanding, increases the
proportional number of shares Beneficially Owned by the Subject Person;
provided, however, that if a Change in Control would occur (but for the
operation of this sentence) as a result of the acquisition of common stock or
Voting Securities by the Company, and after such share acquisition by the
Company, the Subject Person becomes the Beneficial Owner of any additional
common stock or Voting Securities which increases the percentage of the then
outstanding common stock or Voting Securities Beneficially Owned by the Subject
Person, then a Change in Control shall occur.

  4.5   Company: “Company” shall mean Countrywide Financial Corporation and any
successor thereto, including, without limitation, any person (as such term is
used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as
amended), partnership(s) or corporation(s) acquiring directly or indirectly all
or substantially all of the business or assets of the Company.     4.6  
Excluded Termination: “Excluded Termination” shall have the meaning as set forth
in Section 5.2 of this Plan.     4.7   Good Reason: A Participant who
immediately prior to a Change in Control is a member of employee classification
X (as set forth in Appendix A) shall have “Good Reason” for terminating
employment with the Company only if one or more of the following occurs, within
twenty-four months after a Change in Control, without the Participant’s express
written consent:

  (a)   a reduction by the Company in the Participant’s base salary or the
termination or reduction of award opportunities (other than equity-based
opportunities) under any bonus or incentive award plan, practice or formula in
which the Participant participates unless a comparable arrangement (embodied in
an ongoing substitute or alternative plan, practice or formula) has been made
with respect to the Participant’s participation in such bonus or incentive award
plan, practice or formula; or     (b)   a change in the Participant’s title,
position, duties or responsibilities which represents an adverse change from his
or her title, position, duties or responsibilities as in effect immediately
prior to such change; or

- 5 -



--------------------------------------------------------------------------------



 



  (c)   the relocation of the office at which the Participant is principally
employed immediately prior to the Change in Control to a location more than
fifty (50) miles from the location of such office, or the Participant being
required to be based anywhere other than such office, except to the extent the
Participant was not previously assigned to a principal location and except for
required travel on the Company’s business to an extent substantially consistent
with the Participant’s business travel obligations at the time of the Change in
Control.     (d)   Notwithstanding the foregoing, the Participant shall not have
Good Reason to terminate employment with the Company due solely to the fact that
the Company shall cease to be a public company and shall become a subsidiary of
another publicly-traded corporation, so long as the Participant retains his or
her title and retains job authorities and responsibilities consistent in all
material respects with those of the Participant’s counterparts in the
substantial subsidiaries of the parent.

      Notwithstanding the foregoing, no action by the Company shall give rise to
Good Reason if it results from the Participant’s termination for Cause, death or
an Excluded Termination.     4.8   Operating Unit: “Operating Unit” shall mean
any subsidiary, division or other business unit of Company or any Affiliate.    
4.9   Participant: “Participant” shall mean an active, full-time employee of the
Company or any of its subsidiaries who, on the date immediately preceding the
date of a Change in Control, is employed in one of the employee classifications
set forth in Appendix A. Employees of the Company who are Executive Managing
Directors and above who are covered under individualemployment agreements shall
not be Participants in this Plan.     4.10   Plan: “Plan” shall mean the
Countrywide Financial Corporation Change in Control Severance Plan (As Amended
and Restated June 14, 2006).     4.11   “Post-Transaction Good Reason” means,
with respect to offered employment or the continued employment, as the case may
be, to employees who immediately prior to a Change in Control are members of
employee classification X (as set forth in Appendix A) with a Post-Transaction
Employer (as defined in Section 5.2) following a Transaction (as defined in
Section 5.2):

- 6 -



--------------------------------------------------------------------------------



 



  (a)   a reduction in the Participant’s annual base salary or the termination
or reduction of award opportunities (other than equity-based opportunities)
under any bonus or incentive award plan, practice or formula in which the
Participant participates unless a comparable arrangement (embodied in an ongoing
substitute or alternative plan, practice or formula) has been made with respect
to the Participant’s participation in such bonus or incentive award plan,
practice or formula, in either case below the greater of the rate in effect
(i) as of the date of the Transaction or (ii) on any date following the
Transaction;     (b)   a change in the Participant’s title, position, duties or
responsibilities which represents an adverse change from his or her title,
position, duties or responsibilities as in effect immediately prior to such
change, in any case as determined by the Participant in Good Faith; or     (c)  
the relocation of the office at which the Participant is principally employed
immediately prior to the Transaction to a location more than fifty (50) miles
from the location of such office, or the Participant being required to be based
anywhere other than such office, except to the extent the Participant was not
previously assigned to a principal location and except for required travel on
the Company’s business to an extent substantially consistent with the
Participant’s business travel obligations at the time of the Transaction;

  4.12   Senior Human Resources Manager: “Senior Human Resources Manager” shall
mean the Chief Administrative Officer of the Company prior to a Change in
Control or such person’s designee.     4.13   Severance Benefit: “Severance
Benefit” shall mean the benefits payable in accordance with Section 6 of this
Plan.

5.   When Provisions Apply

  5.1   The benefits provided for under Section 6 shall be provided to each
Participant who incurs a “Qualifying Termination.” For purposes of this Plan, a
“Qualifying Termination” shall occur only if a Change in Control occurs and

- 7 -



--------------------------------------------------------------------------------



 



  (a)   within twenty-four months after the Change in Control occurs, the
Company terminates the Participant’s employment other than for Cause; or     (b)
  (i) within twenty-four months after the Change in Control occurs, Good Reason
occurs, and

     (ii) the Participant terminates employment with the Company within six
months after the Good Reason occurs;

      provided, however, that a Qualifying Termination shall not occur if the
Participant’s employment with the Company terminates by reason of Cause, the
Participant’s death, or an Excluded Termination (as defined in Section 5.2).    
5.2   Sale of Business or Assets. If, following a Change in Control, a
Participant’s employment with the Company and its Affiliates terminates in
connection with the sale, divestiture or other disposition of any Operating Unit
(or part thereof) (a “Transaction”), such termination shall not be a termination
of employment of the Participant for purposes of the Plan, and (notwithstanding
the rights provided to the Participant by Section 5.1) the Participant shall not
be entitled to a Severance Benefit as a result of such termination of employment
if (i) the Participant is offered continued employment, or continues in
employment, with the divested Operating Unit or the purchaser of the assets of
the Operating Unit, as the case may be, (the “Post-Transaction Employer”) or
their respective Affiliates on terms and conditions that would not constitute
Post-Transaction Good Reason and (ii) the Company obtains an agreement from the
acquiror of the stock or assets of the divested Operating Unit, enforceable by
the Participant, to provide or cause the Post-Transaction Employer to provide
severance pay and benefits, if the Participant accepts the offered employment or
continues in employment with the Post-Transaction Employer or its Affiliates
following the Transaction, (A) at least equal to the Severance Benefit and
(B) payable upon a termination of the Participant’s employment with the
Post-Transaction Employer and its Affiliates within the period described in
Section 5.1 (or such part of it as is then remaining) for any reason other than
Cause, the Participant’s death or a termination by the Participant without
Post-Transaction Good Reason. For purposes of this Section 5.2, the term Cause
shall have the meaning ascribed to it in Section 4.3, but the term Company as it
is used in Section 4.3 shall be deemed to refer to the entity employing the
Participant after the Transaction.

- 8 -



--------------------------------------------------------------------------------



 



      A termination of employment described in this Section 5.2 is herein
referred to as an “Excluded Termination.” In the circumstances described in this
Section 5.2, the Participant shall not be entitled to receive any Severance
Benefit under this Plan whether or not the Participant accepts the offered
employment or continues in employment. The provisions of this Section 5.2 do not
create any entitlement to any Severance Benefit from the Company and its
Affiliates in any circumstances whatsoever and are to be construed solely as a
limitation on such entitlement in the circumstances herein set forth.     5.3  
The fact that a Participant is eligible to immediately receive retirement
benefits under the Countrywide Financial Corporation Defined Benefit Pension
Plan or any other Company employee benefit plan, practice or policy shall not
render him or her ineligible for the benefits under this Plan.

6.   Severance Benefits

  6.1   Severance Payment

  (a)   Each Participant entitled to benefits under this Plan shall receive as
continuation of salary and bonus an amount as determined in accordance with
Appendix A reduced (but not below zero) by the payments and benefits paid or
payable under an employment agreement or letter offering employment as a result
of or in connection with the Qualifying Termination (the “Salary Separation
Payment”).         For purposes of calculating the Salary Separation Payment,
(1) the Participant’s “Base Pay” shall be the Participant’s base annual salary
as of the date of his or her termination of employment or, if greater, as of the
date on which the Change in Control occurs, (2) the Participant’s “ Bonus” shall
be the greater of (x) the average of the aggregate bonus and/or incentive award,
if any, paid or payable to the Participant for each of the two (2) fiscal years
preceding the fiscal year in which the Participant’s termination of employment
occurs (or such fewer number of fiscal years for which the Participant was
eligible to receive a bonus and/or incentive award) and (y) the bonus and/or
incentive award paid for the fiscal year immediately preceding the date of the
Change in Control, and (3) the Participant’s “Pay” for Classification C, D and E
is base pay and bonus paid for the preceding twelve months divided by 52.

- 9 -



--------------------------------------------------------------------------------



 



  (b)   Except as required by Section 7, the Salary Separation Payment provided
for in Section 6.1(a) shall be payable in addition to, and not in lieu of, all
other accrued, vested, earned, or deferred compensation rights, options, or
other benefits (other than severance pay or similar benefits) which may be
payable or owing to a Participant following termination of his or her employment
under any plan, including but not limited to retirement and supplemental
retirement benefits, bonus, accrued vacation or sick pay, compensation, or
benefits payable under any of the Company’s employee benefit plans, practices or
policies.     (c)   The Salary Separation Payment shall not be offset or reduced
by any unemployment insurance benefit, payment in lieu of notice required under
any law or act, or income from subsequent employment that the Participant may
receive.

  6.2   The period used in computing the Salary Separation Payment pursuant to
Section 6.1(a)(the “Salary Separation Pay Period”) shall be included as
accredited service for the purpose of receiving or accruing benefits under all
employee benefit plans of the Company, including, but not limited to, group
health and life insurance, long-term disability, the Countrywide Financial
Corporation Defined Benefit Pension Plan, the Countrywide Financial Corporation
401(k) Savings and Investment Plan, the Countrywide Financial Corporation
Supplemental Executive Retirement Plan, the Countrywide Financial Corporation
Executive Deferred Compensation Plan, the Countrywide Financial Corporation
Selected Employee Deferred Compensation Plan and the Countrywide Capital Market
Nonqualified ERISA Pension Plan.     6.3   For the period equal to the Salary
Separation Pay Period and commencing on the date of Participant’s termination of
employment (the “Continuation Period”), the Company shall at its expense (and
without contribution by the Participant) continue on behalf of the Participant
and his or her dependents and beneficiaries (a) medical, health, dental and
prescription drug benefits, (b) short and long-term disability coverage,(c) life
insurance and other death benefits coverage and (d) individual outplacement
services for members of employee classification X, A, B, C and D (as set forth
in Appendix A) and outplacement services at a level to be determined by the
Senior Human Resources Manager for employee classification D,E, F and G. For a
period of thirty-six (36) months for members of employee classification X and A,
and commencing on the date of Participant’s Qualifying Termination, the

- 10 -



--------------------------------------------------------------------------------



 



      Company shall at its expense (and without contribution by the Participant)
continue, on behalf of the Participant, financial planning, executive medical
examination program and executive long term disability. The coverages and
benefits (including deductibles, if any) provided under this Section 6.3 during
the Continuation Period shall be no less favorable in the aggregate to the
Participant and his or her beneficiaries than the most favorable of such
coverages and benefits provided the Participant and his or her dependents during
the 90-day period immediately preceding the Change in Control or as of any date
following the Change in Control but preceding the date of Participant’s
termination. The obligation under this Section 6.3 with respect to the foregoing
benefits shall be limited if the Participant obtains any such benefits pursuant
to a subsequent employer’s benefit plans, in which case the Company may reduce
or eliminate the coverage and benefits it is required to provide the Participant
hereunder as long as the aggregate coverages and benefits of the combined
benefit plans are no less favorable to the Participant than the coverages and
benefits required to be provided hereunder. Any period during which benefits are
continued pursuant to this Section 6.3 shall be considered to be in satisfaction
of the Company’s obligation to provide “continuation coverage” pursuant to
Section 4980B of the Internal Revenue Code of 1986, as amended, and the period
of coverage required under said Section 4980B shall be reduced by the period
during which benefits were provided pursuant to this Section 6.3.     6.4  
Notwithstanding Section 6.1, a Participant may elect to receive the Salary
Separation Payment in a lump sum. Benefits otherwise receivable by the
Participant pursuant to clause (a), (b) and (c) of Section 6.3 shall be
discontinued if the Participant accepts alternative employment with the Company
or any of its Affiliates, or requests and receives a lump sum payment. Payments
under Section 6.1 shall also cease upon a Participant accepting alternative
employment with the Company or any of its Affiliates. If the Participant elects
to receive the Salary Separation Payment as a lump sum, and the Participant
accepts alternative employment with the Company, such Participant shall owe the
Company the portion of the Salary Separation Payment which exceeds the amount of
Base Salary the Participant would have earned had the Participant been actively
employed by the Company from the date his or her termination of employment
commenced to the new employment commencement date.     6.5   Any termination of
employment following a Change in Control by the Company or by the Participant
shall be communicated by a Notice of Termination to the other party herein in
accordance with Section 11. For purposes of this Plan, a “Notice of Termination”
shall mean a written notice

- 11 -



--------------------------------------------------------------------------------



 



      which shall indicate the specific Qualifying Termination provision in this
Plan, if any, relied upon and shall set forth in reasonable detail the facts and
circumstances that provide a basis for termination of the Participant’s
employment under the provision so indicated and shall specify the effective date
of the Qualifying Termination which shall not be less than thirty (30) days nor
more than sixty (60) days from the date such Notice of Termination is given or
such shorter or longer period as may be mutually agreed between the Company and
the Participant. For purposes of this Plan, no such purported Qualifying
Termination shall be effective without such Notice of Termination.     6.6   If
a Participant who is entitled to Severance Benefits under this Plan dies before
receiving the Salary Separation Payment, such Payment shall be made to the
Participant’s surviving spouse, or, if there is no surviving spouse, to the
Participant’s estate. If a Participant who is entitled to Severance Benefits
under this Plan dies before the end of the Continuation Period, then for the
balance of the Continuation Period, the Company shall be required to continue
the benefits provided for under Section 6.3 to the Participant’s spouse and
dependents.     6.7   A Participant who is entitled to benefits under this Plan
shall not be required to accept or to seek other employment as a condition of
receiving such benefits, and a Participant’s benefits provided under this Plan
shall not be offset by any future compensation received by the Participant.

7.   Excise Tax

  7.1   Excise Tax Limitation.

  (a)   With respect to any Participant who immediately prior to the Change in
Control is a member of employee classification X or A (as set forth in
Appendix A), except as provided in subsection (b), in the event it shall be
determined that any payment or distribution of any type to a Participant,
including accelerated vesting, to or for the benefit of the Participant, by the
Company, any Affiliate of the Company, any Person (as the term “person” is used
for purposes of Section 13(d) or 14(d) of the Securities Exchange Act of 1934,
as amended) who acquires ownership or effective control of the Company or
ownership of a substantial portion of the Company’s assets (within the meaning
of Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”),
and the regulations thereunder) or any Affiliate of such Person, whether paid or
payable or distributed or distributable pursuant to the terms of this Plan or

- 12 -



--------------------------------------------------------------------------------



 



      otherwise (the “Payments”), is or will be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are collectively referred to as the “Excise Tax”), then the Participant shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Participant of all taxes (including any interest
or penalties imposed with respect to such taxes), including any income tax,
employment tax or Excise Tax imposed upon the Gross-Up Payment, the Participant
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments.     (b)   With respect to any Participant who immediately prior to
the Change in Control is a member of employee classification X or A,
notwithstanding Section (a) or any other provision of this Plan to the contrary,
in the event that the Payments (excluding the payment provided for in subsection
7.1(a)) exceed by less than 10% or $100,000 the maximum amount of Payments which
if made or provided to the Participant would not be subject to an Excise Tax,
the Participant will not be entitled to a Gross-Up Payment and the Payments
shall be reduced (but not below zero) to the extent necessary so that no Payment
to be made or benefit to be provided to the Participant shall be subject to the
Excise Tax; it being the intent of the parties that the Payments shall be
reduced only if the economic detriment to the Participant (on a pre-tax basis)
is less than the greater of $100,000 or 10% of the Payments. Unless the
Participant shall have given prior written notice specifying a different order
to the Company to effectuate the foregoing, the Company shall reduce or
eliminate the Payments, by first reducing or eliminating the portion of the
Payments which are not payable in cash and then by reducing or eliminating cash
payments, in each case in reverse order beginning with payments or benefits
which are to be paid the farthest in time from the “Determination” (as defined
below). Any notice given by the Participant pursuant to the preceding sentence
shall take precedence over the provisions of any other plan, arrangement or
agreement governing the Participant’s rights and entitlements to any benefits or
compensation.     (c)   With respect to any Participant who immediately prior to
the Change in Control is a member of employee classification X or A , the
determination of whether the Payments shall be reduced pursuant to this Plan and
the amount of such reduction, all mathematical

- 13 -



--------------------------------------------------------------------------------



 



      determinations, and all determinations as to whether any of the Payments
are “parachute payments” (within the meaning of Section 280G of the Code), that
are required to be made under this Section, including determinations as to
whether a Gross-Up Payment is required, the amount of such Gross-Up Payment and
amounts relevant to the last sentence of this subsection (c), shall be made by
an independent accounting firm selected by the Company from among the four
(4) largest accounting firms in the United States or any nationally recognized
financial planning and benefits consulting company (the “Accounting Firm”),
which shall provide its determination (the “Determination”), together with
detailed supporting calculations regarding the amount of any Gross-Up Payment
and any other relevant matter, both to the Company and the Participant by no
later than ten (10) days following the Termination Date, if applicable, or such
earlier time as is requested by the Company or the Participant (if the
Participant reasonably believes that any of the Payments may be subject to the
Excise Tax). If the Accounting Firm determines that no Excise Tax is payable by
the Participant, it shall furnish the Participant and the Company with an
opinion reasonably acceptable to the Participant and the Company that no Excise
Tax is payable (including the reasons therefor) and that the Participant has
substantial authority not to report any Excise Tax on his federal income tax
return. If a Gross-Up Payment is determined to be payable, it shall be paid
(including through withholding of taxes) to the Participant no later than the
due date for payment of the Excise Tax. Any determination by the Accounting Firm
shall be binding upon the Company and the Participant, absent manifest error. As
a result of uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments not made by the Company should have been made
(“Underpayment”), or that Gross-Up Payments will have been made by the Company
which should not have been made (“Overpayment”). In either such event, the
Accounting Firm shall determine the amount of the Underpayment or Overpayment
that has occurred. In the case of an Underpayment, the amount of such
Underpayment (together with any interest and penalties payable by the
Participant as a result of such Underpayment) shall be promptly paid by the
Company to or for the benefit of the Participant. In the case of an Overpayment,
the Participant shall, at the direction and expense of the Company, take such
steps as are reasonably necessary (including the filing of returns and claims
for refund), follow

- 14 -



--------------------------------------------------------------------------------



 



      reasonable instructions from, and procedures established by, the Company,
and otherwise reasonably cooperate with the Company to correct such Overpayment,
provided, however, that (i) the Participant shall not in any event be obligated
to return to the Company an amount greater than the net after-tax portion of the
Overpayment that he has retained or has recovered as a refund from the
applicable taxing authorities and (ii) if a Gross-Up Payment is determined to be
payable, this provision shall be interpreted in a manner consistent with an
intent to make the Participant whole, on an after-tax basis, from the
application of the Excise Tax, it being understood that the correction of an
Overpayment may result in the Participant repaying to the Company an amount
which is less than the Overpayment. The cost of all such determinations made
pursuant to this Section shall be paid by the Company.     (d)   With respect to
any Participant who immediately prior to the Change in Control is a member of
employee classification B, C, D, E or F (as set forth in Appendix A),
notwithstanding anything in this Plan to the contrary, in the event it shall be
determined that any Payment to or for the benefit of a Participant would be
subject to the Excise Tax, the Payments shall be reduced (but not below zero) if
and to the extent that such reduction would result in Participant retaining a
larger amount, on an after-tax basis (taking into account federal, state and
local income taxes and the imposition of the Excise Tax), than if Participant
received all of the Payments. Unless the Participant shall have given prior
written notice specifying a different order to the Company to effectuate the
foregoing, the Company shall reduce or eliminate the Payments, by first reducing
or eliminating the portion of the Payments which are not payable in cash and
then by reducing or eliminating cash payments, in each case in reverse order
beginning with payments or benefits which are to be paid the farthest in time
from the determination. Any notice given by the Participant pursuant to the
preceding sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing the Participant’s rights and entitlements to
any benefits or compensation. All determinations concerning the application of
this paragraph shall be made by a nationally recognized firm of independent
accountants or any nationally recognized financial planning and benefits
consulting company, selected by Participant and satisfactory to Employer, whose
determination shall be conclusive and binding on all parties. The fees and
expenses of such accountants shall be borne by Participant.

- 15 -



--------------------------------------------------------------------------------



 



      The Company shall hold in confidence and not disclose, without the
Participant’s prior written consent, any information with regard to the
Participant’s tax position which the Company obtains pursuant to this Section.

  7.2   Pooling Transactions. Notwithstanding anything contained in this Plan to
the contrary, in the event of a Change in Control which is also intended to be
treated as a “pooling of interests” under generally accepted accounting
principles (a “Pooling Transaction”), the Board shall take such actions, if any,
as are specifically recommended by an independent accounting firm retained by
the Company to the extent reasonably necessary in order to assure that the
Pooling Transaction will qualify as such, including but not limited to
(a) deferring the vesting, exercise, payment, settlement or lapsing of
restrictions with respect to any option or award, (b) providing that the payment
or settlement in respect of any option or award be made in the form of cash,
shares of common stock or securities of a successor or acquirer of the Company,
or a combination of the foregoing, (c) providing for the extension of the term
of any option or award to the extent necessary to accommodate the foregoing, but
not beyond the maximum term permitted for any option or award and (d) amending,
deleting or making inapplicable to the Participant any provision in this Plan or
other arrangement pursuant to which he or she receives compensation, payments or
benefits.

8.   Successor to Company       This Plan shall bind any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, in the same
manner and to the same extent that the Company would be obligated under this
Plan if no succession had taken place. In the case of any transaction in which a
successor would not by the foregoing provision or by operation of law be bound
by this Plan, the Company shall require such successor expressly and
unconditionally to assume and agree to perform the Company’s obligations under
this Plan, in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place. In the case any such
successor fails to assume the Plan, the rights and benefits under the Plan shall
automatically become the obligation of such successor as though such successor
had expressly and unconditionally assumed and agreed to perform the Company’s
obligations under this Plan.   9.   Amendment and Plan Termination

  9.1   Amendment and Termination. Prior to a Change in Control, the Plan may be
amended or modified in any respect, and may be terminated, by

- 16 -



--------------------------------------------------------------------------------



 



      resolution adopted by two-thirds of the Board; provided, however, that no
such amendment, modification or termination, which would adversely affect the
benefits or protections hereunder of any individual who is a Participant as of
the date such amendment, modification or termination is adopted shall be
effective as it relates to such individual unless no Change in Control occurs
within six (6) months after such adoption, any such attempted amendment,
modification or termination adopted within six (6) months prior to a Change in
Control being null and void ab initio as it relates to all individuals who were
Participants as of the date of such adoption; provided, further, however, that
the Plan may not be amended, modified or terminated, (a) at the request of a
third party who has indicated an intention or taken steps to effect a Change in
Control and who effectuates a Change in Control or (b) otherwise in connection
with, or in anticipation of, a Change in Control which actually occurs, if the
amendment, modification or termination adversely affects the rights of any
Participant under the Plan, any such attempted amendment, modification or
termination being null and void ab initio. From and after the occurrence of a
Change in Control, the Plan (x) may not be amended or modified in any manner
that would in any way adversely affect the benefits or protections provided to
any individual hereunder and (y) may not be terminated until the later of (i)
twenty-four (24) months after the date of the Change in Control or (ii) the date
that all Participants who have become entitled to a Severance Benefit hereunder
shall have received such payments in full.     9.2   Form of Amendment. Any
amendment or termination of the Plan shall be effected by a written instrument
signed by a duly authorized officer or officers of the Company, certifying that
the amendment or termination has been approved by the Board.

10.   Employment Status/Waiver of Rights       This Plan does not constitute a
contract of employment or impose on the Company any obligation to retain the
Participant as an employee, to change the status of the Participant’s
employment, or to change the Company’s policies regarding termination of
employment.       Following a Change in Control, no waiver of rights by the
Participant in return for continued employment shall be effective with respect
to the rights and benefits provided under this Plan.

- 17 -



--------------------------------------------------------------------------------



 



11.   Notices       Any notice provided for in this Plan shall be sent to the
Company at 4500 Park Granada, Calabasas, California 91302, Attention: Senior
Human Resources Manager or to such other address as the Company may from time to
time in writing designate, and to a Participant at such address as he or she may
from time to time in writing designate (or his or her business address of record
in the absence of such designation). Such notice shall be deemed to have been
given two (2) business days after it has been deposited as certified mail,
return receipt requested, postage paid and properly addressed to the designated
address of the party to receive the notice.   12.   Severability       If any
provision of this Plan is held invalid or unenforceable, the remainder of this
Plan shall nevertheless remain in full force and effect, and if any provision is
held invalid or unenforceable with respect to particular circumstances, it shall
nevertheless remain in full force and effect in all other circumstances.   13.  
Governing Law       The interpretation, construction and performance of this
Plan shall in all respects be governed by the laws of the State of California.  
    IN WITNESS WHEREOF, the Board of Directors having amended this Plan at its
meeting of June 14, 2006 has caused this Amendment and Restatement to be
executed this 19th day of June, 2006.       Countrywide Financial Corporation

         
By:
  /s/ Marshall M. Gates               
 
  Marshall Gates    
 
  Senior Managing Director    
 
  Chief Administrative Officer    

         
Attest:
  /s/ Gerard A. Healy               
 
  Gerard A. Healy    
 
  Assistant Secretary    

- 18 -



--------------------------------------------------------------------------------



 



APPENDIX A

      Eligible Employee     Classifications   Members
X
  Senior Managing Directors and above
 
   
A
  Managing Directors
 
   
B
  Executive Vice Presidents, Senior Vice Presidents, Presidents
 
   
C
  First Vice Presidents, Vice Presidents, Regional Vice Presidents, CSC
Directors
 
   
D
  Branch Managers and all other Exempt Employees
 
   
E
  All Non-Exempt Employees

Salary Separation Payment
The Salary Separation Payment to which a Participant is entitled shall be based
on the Participant’s employee classification as of the date immediately
preceding the date of the Participant’s Qualifying Termination or, if greater,
as of the date on which the Change in Control occurs, and shall equal the amount
described in the table below:

      Employee     Classification   Salary Separation Payment
X
  Three (3) years Base Pay (as defined in Section 6.1(a)) plus 300% Bonus (as
defined in Section 6.1(a))  
A
  Two (2) years Base Pay (as defined in Section 6.1(a)) plus 200% Bonus (as
defined in Section 6.1(a)).
 
   
B
  One (1) year Base Pay plus 100% Bonus.
 
   
C
  Two (2) weeks Pay for each full year of service from first hire date with a
minimum payment of eight (8) weeks Base Pay and a maximum payment of twenty-six
(26) weeks Base Pay.

- 1 -



--------------------------------------------------------------------------------



 



      Employee     Classification   Salary Separation Payment
D
  Two (2) weeks Pay for each full year of service from first hire date with a
minimum payment of two (2) weeks Base Pay and a maximum payment of twelve
(12) weeks Base Pay.
 
   
E
  Two (2) weeks Pay from first hire date with a minimum payment of two (2) weeks
Base Pay and a maximum payment of eight (8) weeks Base Pay.

- 2 -